{¶ 86} While I concur in the balance of the majority opinion, I respectfully dissent from the majority's opinion regarding Chrysler's assignments of error one and two. The majority finds that Chrysler had a nondelegable duty to ensure that a vehicle, which contained "a nonconformity likely to cause death or serious *Page 244 
bodily injury if the vehicle is driven[,]" was not sold in Ohio. The majority further stated that it violated R.C. 1345.76(B) and was contrary to public policy to permit Chrysler to sell these vehicles to unwary Ohio consumers. The majority places emphasis on the nonconformity of the vehicle; however, this case does not concern a products liability claim that would necessarily involve the manufacturer. Rather, this case focuses on a statutory notice requirement and the conditions under which a manufacturer is responsible for a failure to provide such notice. I find that an agency relationship must exist between the manufacturer and the dealer before a manufacturer is liable for a failure to provide notice under R.C. 1345.76(A). As an agency relationship did not exist between Chrysler and Rolling Acres, I would sustain Chrysler's first and second assignments of error.
 {¶ 87} Relying on R.C. 1345.76(B), the majority found that Chrysler's actions of selling the Sebring to Rolling Acres violated public policy. Specifically, the majority stated that Chrysler circumvented this provision by selling the vehicle in Michigan. Under R.C. 1345.76(B), the language states that a "motor vehicle may not be sold, leased, or operated in this state." Nevertheless, the language does not state that a motor vehicle may not be possessed. For all intents and purposes, Rolling Acres could have been purchasing the car for parts and not for resale. Therefore, Chrysler's action of selling the vehicle in Michigan did not violate public policy or circumvent R.C. 1345.76(B), as Chrysler would not know Rolling Acres' intended use of the vehicle. Furthermore, absent an agency relationship, Chrysler had no control over Rolling Acres' actions and, hence, was in no position to prevent the sale of the vehicle to Appellee.
 {¶ 88} R.C. 1345.76(A) regulates the resale of a buyback vehicle and addresses the notice requirement. However, an agency relationship must exist between a dealer and a manufacturer to impose liability on the manufacturer under this provision. Absent an agency relationship, manufacturers will be held accountable for violations of R.C. 1345.76(A) in tenuous situations. For example, if Chrysler were to sell a buyback vehicle in a state that permits this sale to a dealer, who, in turn, wholesales the car to a used car dealer, and the used car dealer sells the vehicle and the vehicle eventually enters Ohio and is later traded in for a Chevrolet, then, based upon the majority's finding, the individual who purchases the vehicle from the Chevrolet car lot can still file suit against Chrysler. The statute cannot be read to extend to such situations.
 {¶ 89} Initially, it should be noted that the statutory language of R.C. 1345.76(A) does not create an agency relationship between a manufacturer and a dealer. Furthermore, "an automobile dealer or other similar type of dealer, who * * * merely buys goods from manufacturers or other suppliers for resale to the consuming public, is not his supplier's agent." Bushendorf v. Freightliner Corp. *Page 245 
(1993), 13 F.3d 1024, 1026 (involving a consumer's cause-of-action against manufacturer for a violation of lemon law). As such, Rolling Acres and Chrysler's relationship regarding used cars can be deemed an agency relationship if it satisfies the common law definition.
 {¶ 90} The Supreme Court of Ohio has held that "[t]he relationship of principal and agent * * * exists only when one party exercises theright of control over the actions of another, and those actions are directed toward the attainment of an objective which the former seeks." (Emphasis added.) Hanson v. Kynast (1986), 24 Ohio St. 3d 171, paragraph one of the syllabus. In the instant case, there is nothing to indicate that Chrysler exercised control over Rolling Acres with respect to used cars. Specifically, Ronald Sy, a custom relations specialist at Chrysler, stated that Chrysler had "no ruling over [Rolling Acres'] used car lot." As Chrysler did not exercise control over Rolling Acres' actions, an agency relationship did not exist.
 {¶ 91} Additionally, the majority states in footnote one that Chrysler's bill of sale to Rolling Acres contained the notation: "NO SALE TO OH * * * DEALERS" and this notation indicates that Chrysler knew and understood R.C. 1345.76. Although this notation may indicate that Chrysler knew and understood R.C. 1345.76, there is no indication that this notation was included as a result of R.C. 1345.76. Rather, it was an internal policy of Chrysler to prohibit sales to Ohio dealers. As such, the sale of the Sebring to Rolling Acres may have been a violation of Chrysler's internal policy, which does not create a statutory or common law duty on the part of the manufacturer, namely, Chrysler. See UnitedStates v. Caceres (1979), 440 U.S. 741, 749-50, 59 L. Ed. 2d 733 (stating that an IRS agent's violation of an internal policy did not violate a statutory duty); Williams v. United States (Sept. 9, 1999), W.D. N.C. No. 2:99cv17-T (finding no basis to support a common law claim based upon a violation of an internal policy). Therefore, assuming Chrysler violated its own internal policy, this violation does not rise to the level of an infraction of R.C. 1345.76.
 {¶ 92} For the foregoing reasons, I would reverse the decision of the lower court as it relates to Chrysler. *Page 246